                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE
  ______________________________________________________________________________

  BATTLES, INC.,

                 Plaintiff,

  v.                                                            No: 3:19-cv-00013-TWP-DCP
                                                                JURY DEMANDED
  NATIONWIDE GENERAL
  INSURANCE COMPANY,

                 Defendant.


        DECLARATION OF THOMAS IRMITER PURSUANT TO 28 U.S.C. § 1746
  ______________________________________________________________________________

         The undersigned, being duly sworn upon oath, does hereby swear and affirm that the

  following facts are true and correct to the best of his knowledge:

         1.      My name is Thomas Irmiter. I am over eighteen (18) years of age and have personal

  knowledge of the information contained within this Declaration.

         2.      I am the owner/principal of Forensic Building Sciences, Inc. (“FBS”).

         3.      I opened FBS in 2004. I specialize in building failure analysis, estimating, project

  management, forensic building inspections, and the construction industry.

         4.      FBS was hired to inspect the Insured Premises and to conduct sampling for

  aciniform fire particulate including soot and char to be sent to a qualified laboratory for testing.

         5.      My report for the building indicated that it had been damaged by the wildfire

  through the deposition of aciniform fire particulate including soot and ash throughout the roof

  assemblies, window assemblies, interior partition walls, light fixtures and ducting. The HVAC




Case 3:19-cv-00013-DML-DCP Document 31-2 Filed 05/18/20 Page 1 of 8 PageID #: 675
  ducting, electrical outlets, plumbing chases, dropped soffits, dropped ceiling components and

  common room areas were typically affected. (Exhibit A, FBS Report).

         6.      Aciniform fire particulate including char consistent with wildfires was found in 17

  of 19 samples taken, with some samples with percentages as high as 50%. (Exhibit A).

         7.      Further, aciniform fire particulate including soot and/or char was found in

  concentrations of 1.0 particles per field or greater in 12 of the 19 of locations sampled. (Exhibit

  A).

         8.      My report determined a protocol for repairs that the Insured Premises required.

  (Exhibit A).

         I declare/certify/verify/state under penalty of perjury under the laws of the United States

  of America that the foregoing is true and correct.


         Executed on this the 4th day of May 2020.




                                               THOMAS IRMITER
                                               C.E.O. FORENSIC BUILDING SCIENCES




                                                                                                   2

Case 3:19-cv-00013-DML-DCP Document 31-2 Filed 05/18/20 Page 2 of 8 PageID #: 676
                               Forensic Building Science, Inc.
                                       657 Lincoln Avenue
                                       St. Paul, MN 55105
                                        T: 651.222.6509
                                     www.forensicbuildingscience.com



  Date:           November 17, 2017


  Client:          Howarth Group

  Property:        Jim Wood’s Strip Center & Restaurant
                   1359 East Pkwy,
                   Gatlinburg, TN 37738

  Dear Mr. Howarth:
  This letter will serve as an interpretation with recommendations from our particulate matter
  sampling at the above referenced property. Air sampling and tape lift sampling was performed by
  Forensic Building Science (FBS) on October 11, 2017 in response to a recent forest fire.


  I.        Summary of Opinions
  Based on the site inspection and documentation of the damages conducted by FBS, including
  review of the results of our soot sampling I have concluded that the property in question located
  at 1359 East Pkwy, Gatlinburg, TN 37738 has been damaged by the wild fire through the
  deposition of soot and ash throughout the roof assemblies, window assemblies, interior partition
  walls, light fixtures and ducting. Based on the sample results, and the type of construction in the
  building, it is my opinion that the forest fire caused damage to the building through the deposition
  of carcinogenic soot into hidden wall, ceiling and floor cavities. This soot is still viable in the
  ambient air as evidenced by our sampling results.




  II.       Sampling Results
  N.G. Carlson Analytical, Inc.
  216 16th Ave. S.W.
  New Brighton, MN 55112                                               October 21, 2017

  RE:       Jim Wood’s strip center and Restaurant 1359 E. Pkwy, Gatlinburg, TN 37738




                                                   1
  Jim Wood’s Strip Center                                                         EXHIBIT A
Case 3:19-cv-00013-DML-DCP Document 31-2 Filed 05/18/20 Page 3 of 8 PageID #: 677
  Air-o-cell cassette samples (October 11, 2017)

                                                                      Notes
      Location      (description Trace           Primary Particles
      from chain of custody)     density

      3 – Back dining area          Light trace Char [<0.5]
      electrical box conduit line                Soot [<0.5]
      (30 liters)
      7 – Bathroom Hallway          Heavy trace Char [<0.5]
      Interior wall (30 liters)                  No Soot
      9 – Bar/stage area            Light trace Char [<0.5]
      dropped ceiling (30 liters)                No Soot
      10 – Kitchen area interior    Light trace Char [<0.5]
      wall (30 liters)                           No Soot
      12 – Subway dining area       Heavy trace Char [1-2]
      dropped soffit (30 liters)                 Soot [<1]
      14 – Fine Wine and             Moderate    Soot [<0.5]
                                      trace
      Liquors (back of store)                    Char [<0.5]
      Ambient air in dropped                     Carbon black [4-5]
      ceiling
      (75 liters)
      17 – Radio Shack (store       Heavy trace Soot [<0.5]
      front) dropped ceiling (30                 Char [<0.5]
      liters)
      19 – Discount cigarettes      Very light   No char or soot
                                      trace
      and beer outside soffit (30
      liters)




                                                  2
  Jim Wood’s Strip Center
Case 3:19-cv-00013-DML-DCP Document 31-2 Filed 05/18/20 Page 4 of 8 PageID #: 678
  Tease tape samples (October 11, 2017)

                                                                       Notes
      Location      (description Trace           Primary Particles
      from chain of custody)     density
                                 notes

      1 – Back dining area tape        Heavy     Char [4-5]             Non -
                                                 No Soot              standard
      lift top of sprinkler
                                                                     char shape
      system pipe
      2 – Back dining area tape       Moderate   No Char                Non –
                                                 Soot [1-2]          typical soot
      lift underside of metal
                                                                        shape
      decking
      4 – Middle dining room         Heavy trace Char [5-6]             Non -
                                                 No Soot              standard
      area tape lift metal joist
                                                                     char shape
      5 – Bar area tape lift         Heavy trace Char [4-5]             Non -
                                                 No Soot              standard
      middle ceiling vent
                                                                     char shape
      6 – Lobby tape lift arch-        Heavy     Char [4-5]
                                       Trace     Soot [<0.5]
      way top of trim
      8 – Lobby tape lift top of      Moderate   Char [1 - 2]           Non -
                                       trace     Soot [<0.5]          standard
      CMU wall
                                                                     char shape
      11 – Subway tape lift           Moderate   Char [1-2]             Non -
                                       trace     No Soot              standard
      above dropped ceiling
                                                                     char shape
      CMU wall
      13 – Fine wines and            Heavy trace Char [50+]
                                                 No Soot
      Liquors tape lift (front of
      store) dropped ceiling tile
      near vent
      15 – Super Suds Laundry        Light trace Soot [<1]
                                                 Char [2-3]
      tape lift top of wall (store
      front)
      16 – Radio Shack tape lift                 Char [20+]
                                     Heavy trace Soot [20+]
      middle of store ceiling
      vent

                                                  3
  Jim Wood’s Strip Center
Case 3:19-cv-00013-DML-DCP Document 31-2 Filed 05/18/20 Page 5 of 8 PageID #: 679
         18 – Discount cigarettes    Moderate    Soot [<1]
                                      trace      Char [4-5]
         and beer tape lift top of
         metal siding

  Char and soot-like particle interpretation:

  Less than 0.5 particles per field (400x) - negligible impact of smoke
  0.5 and 2.0 particles per field (400x) - limited impact of smoke
  2.0 and 10 particles per field (400x) - moderate impact of smoke
  10 - 50 particles per field (400x) - Significant impact of smoke
  > 50 particles per field TNTC - Major impact of smoke
  * Several large clusters of soot-like particles noted


  Methods:

  The tease tape and Air-o-cell Cassette traces were identified under light microscopy viewed at
  100x, 200x and 400x. Lacto fuchsin stain in 85% lactic acid was used to aid in identification.

  No chemical identification was conducted on the soot-like, char-like particles, and carbon black-
  like particles. Presumptive identification was based on particle morphology.


  Discussion:

  Soot levels varied from negligible to significant on the tease tape samples.
  Char levels varied from not noted to major on the tease tape samples.

  Char levels varied from not noted to limited on the air samples.
  Soot levels varied from not noted to limited on the air samples.

  Sincerely,




  Neil G. Carlson, C.I.H.
  N.G. Carlson Analytical, INC.


  III.     Sampling Discussion
  Typically, in post fire remediation strategies recommended by fire restoration companies and
  insurance companies, walls, ceilings and floors that do not show signs of actual fire damage [e.g.
  char, physically burned materials] are left in place and either surfaced cleaned or repainted. Post
  remediation complaints from building occupants often include descriptions of a “lingering smoke
  smell” months and years later, particularly when large variations in temperature and humidity

                                                   4
  Jim Wood’s Strip Center
Case 3:19-cv-00013-DML-DCP Document 31-2 Filed 05/18/20 Page 6 of 8 PageID #: 680
  occur. Soot left in these cavities is “recharged” by this increase in water vapor drive from the
  humidity causing the smell to present.
  FBS collected a total of 19 interior samples at the Jim Wood’s Strip Center building. The
  primary purpose of the sample collection was to determine whether or not smoke soot consistent
  with the reported fire event is in the ceiling, wall, floor and ducting cavities, wire chase ways and
  other open bypass areas and assist in developing recommendations for repairs.
  All the air samples were collected with an air sampling pump calibrated to run at a volume of 15
  liters per minute. The sample duration varied by location. The air samples were collected with
  Air-O-Cell sampling cassettes.
  The ambient air samples were collected for a five-minute sample period to use for comparison
  purposes. Tape lifts were collected from visible surfaces where no sign of soot was viewed.
  The sample locations were chosen based on my training, education and experience and the site-
  specific inspections and similar projects with similar failure mechanisms. All the samples were
  collected and entered in to a sample chain of custody. After the sampling was completed, the
  samples were delivered to Neil Carlson, CIH, of NG Carlson Analytical. The analysis of the
  results is included in the report from him.
  In addition to the sample chain of custody, the locations of all the samples were written down in
  a site log book so that the information can be more easily viewed.


  IV.   Description of Soot

  Definition of Soot:
  Soot is a general term that refers to the black, impure carbon particles resulting from the
  incomplete combustion of a hydrocarbon. It is more properly restricted to the product of the
  gas-phase combustion process but is commonly extended to include the residual pyrolyzed fuel
  particles such as cenospheres, charred wood, petroleum coke, etc. that may become airborne
  during pyrolysis and which are more properly identified as cokes or chars. The gas-phase
  soots contain polycyclic aromatic hydrocarbons (PAHs). The PAHs in soot are known
  mutagens and probable human carcinogens. Soot is in the general category of airborne
  particulate matter, and as such is considered hazardous to the lungs and general health. Soot
  is classified as a "Known Human Carcinogen" by the International Agency for Research on
  Cancer (IARC).i


  V. Conclusions

  Soot and/or Char was found in concentrations of 1.0 particles per field or greater in 12 of the 19
  locations sampled [63% of the samples taken]. Of the 19 samples all that had soot/char, only
  samples #13 and #16 had higher than normal background levels. Generally, interior partition
  walls and ceiling areas below the roof were affected, while exterior walls were not affected.
  Venting and the attic assembly were typically affected, as well as ceiling light fixtures.

  Based on the results of the sampling, all insulation should be removed from the attic and all
  framing, exposed roof deck sheathing, ducting, and top surface of exposed upper ceiling in the

                                                   5
  Jim Wood’s Strip Center
Case 3:19-cv-00013-DML-DCP Document 31-2 Filed 05/18/20 Page 7 of 8 PageID #: 681
  attic should be cleaned by HEPA and back sprayed with BIN primer. Ducting should also be
  cleaned.

  All ceiling lights should be detached, cleaned and reset. To eliminate cross contamination,
  removal should be done using enclosed critical containments and HEPA units.




  Forensic Building Science’s opinions and recommendations are made without regard to
  coverage. The Insurance Carrier determines coverage and any issues related to coverage are the
  responsibility of the Insured and the Carrier. Discovery is ongoing. Additional testing and
  inspections may need to be performed and additional and/or supplemental information and
  opinions may be contained in future reports issued by Forensic Building Science, Inc. This report
  is the exclusive property of the client noted previously and cannot be relied upon by a third party.
  Copies of this report are released to third parties only by written permission of the client.




  ___________________________________                          November 17, 2017
  Adam Piero, Field Investigator                               Date




  ____________________________________                         November 17, 2017
  Thomas Irmiter, President & Owner                            Date




  i
      Reference
  US Department of Health and Human Services. Public Health Service, National Toxicology
  Program. Report on Carcinogens, Twelfth Edition. 2011. Accessed at
  http://ntp.niehs.nih.gov/ntp/roc/twelfth/roc12.pdf on June 14, 2011.


                                                   6
  Jim Wood’s Strip Center
Case 3:19-cv-00013-DML-DCP Document 31-2 Filed 05/18/20 Page 8 of 8 PageID #: 682
